Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al. (US 2009/0230670 A1) in view of Tovi (US 5073009).
Regarding claim 1, 21, and 22, Schmid teaches an optical device comprising: a structured substrate (1): a reflective layer on the structured substrate (2), wherein the reflective layer is a metalized surface (layer 2 has a metal layer 3 on top of it, therefore it is a “metalized surface”); and a coating with magnetic flakes on the reflective layer or on another side of the structured substrate (3), the magnetic flakes being aligned to provide a transparent angle for viewing the image (Fig. 1B).
Schmid lacks the topography.
Tovi teaches a structured substrate comprising a topography that includes an unstructured, planar portion (any flat portion shown in Fig. 14) and a structured porting having a plurality of stepped, planar (other portions of surface shown in Fig. 14) surfaces arranged to form an image on the substrate (Col. 3 Lines 58-59); a reflective layer that mimics the topography (Col. 3 Lines 65-66); wherein the reflective layer comprises a metal; and wherein the metal is gold (Col. 3 Line 66), wherein the plurality of stepped, planar surfaces are angled to provide improved reflectivity at the transparent angle compared with the reflectivity of the unstructured planar portion (certain portions of stepped, planar surfaces will have better reflectivity if aligned with the angle of the magnetic flakes).
Therefore it would have been obvious to use the topographic image and reflecting surface described by Tovi because it provides a three-dimensional image to an observer by means of the light reflected from an interior contoured surface (Col. 1 Lines 46-52 of Tovi).
Regarding claim 2, Schmid teaches wherein the structured substrate includes a surface having an image (square) defined by a structure area shape and configuration (Fig. 4).
Regarding claim 3, Schmid teaches wherein the image includes words, symbols, numbers, patterns, or shapes (square shape, Fig. 4).
Regarding claim 4, Schmid teaches wherein the structured substrate includes a transparent material (transparent material is on the substrate, therefore the substrate “includes” a transparent material – [0023]).
Regarding claim 5, Schmid teaches wherein the structured substrate includes a plurality of surfaces that can reflect light at a predetermined angle (any object will contain surfaces that reflect light at “a predetermined angle” – Fig. 1A).
Regarding claim 8, Schmid teaches wherein the image formed on the structured substrate is visualized as a top layer (Fig. 3A).
Regarding claim 9, Schmid teaches wherein coating of magnetic flakes exhibits a Venetian blind effect [0028].
Regarding claim 10, Schmid teaches wherein the coating of magnetic flakes can form a second image (Fig. 3A, Fig. 3C).
Regarding claim 11, Schmid teaches wherein the second image formed of the coating of magnetic flakes is visualized as a bottom layer (Fig. 3A).
Regarding claim 12, Schmid teaches further comprising a multilayer coating between the reflective layer and the coating of magnetic flakes (Fig. 1E, 1F, 1G).
Regarding claim 13, Schmid teaches further comprising a multilayer coating between the reflective layer and an adhesive (Fig. 1F).
Regarding claim 14, Schmid teaches wherein the coating with magnetic flakes covers all of the reflective layer (Fig. 1A).
Regarding claim 15, Schmid teaches wherein the coating with magnetic flakes covers a portion of the reflective layer (Fig. 1A).
Regarding claims 16-20, these claims are analogous to the claims above and are therefore also taught by Schmid.
Response to Arguments
Applicant's arguments filed 9/7/22 have been fully considered but they are not persuasive.
Applicant argues that neither Schmid nor Tovi teach the topography of the substrate and the magnetic flake alignment. However, as noted above, Schmid teaches the magnetic flakes being aligned in such a way that they are transparent for a particular viewing angle (Fig. 1A). Further, Tovi shows a number of both planar and stepped surfaces (Fig. 16). Some of these surfaces would align with the angle of the flakes to improve reflection at that transparent angle. Therefore, these arguments are not found to be persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876